Citation Nr: 0618494	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-24 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for a psychiatric 
disability, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



REMAND

The veteran served on active duty from August 1958 to 
December 1960.  

The veteran claims (see written statement dated June 2003) a 
psychiatric disorder as a result of an attempted rape in 
service in December 1958.  The veteran has submitted VA 
treatment records indicate the veteran has been diagnosed as 
having PTSD and depression in January 2005.  Both diagnoses 
relate her current psychiatric conditions with the attempted 
sexual assault in service.  The veteran claims that she 
reported the incident to her commanding officer (see notice 
of disagreement dated October 2003), and that the sailor who 
assaulted her was subsequently transferred.  While she has 
submitted her own written statements of this event, there may 
be other evidence that would support her claim and produce a 
verifiable stressor.  The veteran has not been specifically 
notified, as is consistent with VA regulations and manuals, 
about development of a claim for PTSD from personal assault 
and this should be done.

The veteran also claims left ear hearing loss as a result of 
noise exposure in service while living near the flight line 
(see hearing transcript dated January 2005).  Her service 
medical records indicate 30% hearing loss in the left ear as 
a result of an ear infection in October 1960.  The most 
recent audiogram from March 2003 also shows hearing loss in 
the left ear but makes no opinion as to the etiology of the 
hearing loss.  In her notice of disagreement dated October 
2003, the veteran claims that her hearing worsened after 
service and that she had surgery as a result.  The records of 
this surgery have not been associated with the claims file 
and need to be in order to adjudicate her claim.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1.  Consistent with VA regulations and 
manuals, send the veteran a development 
letter tailored to claims concerning PTSD 
from personal assault.

2.  With any necessary help from the 
veteran, obtain the veteran's medical 
treatment records from her ear surgery.  
If these records are unavailable, verify 
this fact in writing.

3.  Schedule a new VA psychiatric 
examination to determine the nature of any 
psychiatric condition, to include PTSD.  
The examiner should review the veteran's 
service medical and personnel records and 
the information concerning her personal 
assault stressor, and conduct all 
necessary special studies or tests 
including appropriate psychological 
testing and evaluation.  The following 
questions should be answered:

a.  Does the veteran meet the DSM-IV 
criteria for PTSD, apart from any other 
diagnosed psychiatric condition?  

b.  If so, does the service medical and 
personnel records contain any indication 
of personality change or other 
circumstances to support the allegation 
of a personal assault? 

c.  Does the veteran have any other 
psychiatric condition?

d.  If so, can her symptoms be related to 
service?

4.  Schedule a VA ear examination, to 
include audiological testing.  The claims 
folder must be reviewed in conjunction with 
the examination.  After the audiological 
testing is conducted, the ear examiner 
should review the veteran's medical records 
and answer these questions:

	a.  Does the veteran currently have left 
ear hearing loss?

b.  If so, is it at least as likely as 
not (probability of at least 50 %) that 
the hearing loss is related the hearing 
loss reported on one occasion during 
service or to any other events in 
service to include noise trauma?

5.  If the examination reports are 
inadequate for any reason or if all 
questions are not answered specifically and 
completely, return it to the examining 
physician for revision.

6.  Thereafter, re-adjudicate the claim for 
service connection for a psychiatric 
disorder to include PTSD and left ear 
hearing loss.  If either remains denied, 
provide the veteran and her representative 
with a supplemental statement of the case 
which discusses all relevant actions taken 
on the claims, summarizes the evidence, and 
applies all relevant legal authority.  
Allow an appropriate period for response 
and return the case to the Board, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant unless she receives further notice 
from the agency of original jurisdiction.

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

